UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4266



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JUSTIN BENJAMIN HASTE, JR.,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 07-7412)


Submitted:   July 8, 2008                Decided:   September 9, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert A.
J. Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This case is before the court on remand from the United

States Supreme Court.      Justin Benjamin Haste, Jr., was previously

convicted and sentenced to 180 months in prison after pleading

guilty pursuant to a plea agreement to possession of a firearm by a

felon, in violation of 18 U.S.C. '' 922(g)(1) and 924(e) (2000).

Although Haste conceded he had two predicate offenses for armed

career criminal status under the Armed Career Criminal Act (AACCA@),

18 U.S.C. ' 924(e) (2000), he asserted before the district court

and this court that a third conviction for felonious possession of

a weapon of mass destruction under N.C. Gen. Stat. ' 14-288.8

(2005) should not have been considered a Aviolent felony@ under the

ACCA.    We disagreed and affirmed the district court=s judgment.              See

United     States   v.   Haste,    234       F.   App=x   70   (4th   Cir.   2007)

(unpublished).      The Supreme Court vacated our judgment and remanded

the case for further consideration in light of United States v.

Begay, 128 S. Ct. 1581 (2008).                Having carefully reviewed the

Supreme Court=s opinion, we conclude that a violation of N.C. Gen.

Stat. ' 14-288.8 is not a Aviolent felony@ under the ACCA.

            Accordingly, we vacate Haste=s sentence and remand this

matter to the district court for resentencing consistent with this

opinion.     We dispense    with    oral      argument because the facts and




                                         2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                             VACATED AND REMANDED




                                3